DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 07/15/2022 has been entered. Claims 15-34 are currently pending in this US patent application and were examined on their merits.

Objections to the Claims
Claim 11 recites a “bv-77 stain” when referencing the Lactobacillus rhamnosus bv-77 bacteria. This should be corrected to read “bv-77 strain.”

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The microorganisms Lactobacillus plantarum PL-02, Lactobacillus acidophilus TYCA06, Lactobacillus casei CS-773, Bifidobacterium longum subsp. infantis BLI-02, Lactobacillus rhamnosus bv-77, and Lactococcus lactis LY-66 are recited in the claims and, thus, is essential to the claimed invention. Because the microorganisms are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the microorganisms are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.
The specification does not disclose a repeatable process to obtain the microorganism, and it is not apparent if the biological materials are readily available to the public.  It is noted that applicant has deposited the organism (see, for example, the China General Microbiological Culture Collection Center deposit numbers in claim 12), but there is no indication in the specification as to public availability.
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
            (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;       
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
            (e) the deposit will be replaced if it should ever become inviable.
Applicant's attention is directed to M.P.E.P. § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  It is noted that the instant specification fails to provide any information about whether the deposit was made under the Budapest Treaty or whether the deposited organism is available to the public; the specification should be amended to include this information.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO patent filed by Bortz et. al. number WO 2017/059101A1, published 04/06/2017, referred to hereafter as Bortz, in view of Bringle (Bringel, Françoise & Castioni, Anna & Olukoya, Daniel & Felis, Giovanna & Torriani, Sandra & Dellaglio, Franco. (2005). Lactobacillus plantarum subsp. argentoratensis subsp. nov., isolated from vegetable matrices. International journal of systematic and evolutionary microbiology. 55. 1629-34. 10.1099/ijs.0.63333-0.), Ozogul (Fatih Ozogul, Imen Hamed. Lactic Acid Bacteria: Lactobacillus spp.: Lactobacillus acidophilus, Reference Module in Food Science, Elsevier, 2016, ISBN 9780081005965, https://doi.org/10.1016/B978-0-08-100596-5.00852-0.), Dellaglio (Dellaglio, Franco & Dicks, Leon & Du Toit, Maret & Torriani, Sandra. (1991). Designation of ATCC 334 in Place of ATCC 393 (NCDO 161) as the Neotype Strain of Lactobacillus casei subsp. casei and Rejection of the Name Lactobacillus paracasei (Collins et al., 1989) Request for an Opinion. International Journal of Systematic Bacteriology. 41. 10.1099/00207713-41-2-340.), Reuter (Reuter, G. (1971). Designation of Type Strains for Bifidobacterium Species. International Journal of Systematic and Evolutionary Microbiology, 21, 273-275.), Collins (Matthew D. Collins, Brian A. Phillips, Paolo Zanoni. (1989). Deoxyribonucleic Acid Homology Studies of Lactobacillus casei, Lactobacillus paracasei sp. nov., subsp. paracasei and subsp. tolerans, and Lactobacillus rhamnosus sp. nov., comb. nov. International Journal of Systematic and Evolutionary Microbiology. https://doi.org/10.1099/00207713-39-2-105), and Nomura (Nomura M, Kobayashi M, Narita T, Kimoto-Nira H, Okamoto T. Phenotypic and molecular characterization of Lactococcus lactis from milk and plants. J Appl Microbiol. 2006 Aug;101(2):396-405. doi: 10.1111/j.1365-2672.2006.02949.x. PMID: 16882147.).
Regarding claims 10-12, Bortz teaches the use of dosage-form compositions to improve exercise-related performance comprising the administration of a composition comprising Lactobacillus plantarum, Lactobacillus acidophilus, Lactobacillus casei, Bifidobacterium longum subsp. infantis, and Lactobacillus rhamnosus. The microorganisms when consumed, have the potential to confer a beneficial health effect (see entire document, including page 28, paragraph 0083).  Bortz further teaches the use of excipients (page 29, paragraph 0084). 
Bortz does not teach the use of the deposited strains Lactobacillus plantarum PL-02, Lactobacillus acidophilus TYCA06, Lactobacillus casei CS-773, Bifidobacterium longum subsp. infantis BLI-02, Lactobacillus rhamnosus bv-77, and Lactococcus lactis LY-66. However, the instant specification states the following properties of the recited strains:
Lactobacillus plantarum PL-02: facultative anaerobes, suitable temperature is 10-45o C, optimal at 30-35o C, suitable pH is 3.5-4.2, suitable salinity is 13-15%, shape of linear-rod, width of 0.9-1.2 µm, length of 3.0-8.0 µm, and appears alone, in pairs, or short chains.
Lactobacillus acidophilus TYCA06: grows on MRS agar, shape of a short or long rod, appears alone, in pairs, or short chains, gram-positive, non-sporogenous, no catalase/oxidase activity and non-mobile, survives in either aerobic or anaerobic environment, facultatively fermentative, does not produce gas during glucose metabolism.
Lactobacillus casei CS-773: pleomorphic bacteria, may be in shape of a short or long rod, has various lengths, width of less than 1.5 µm, shape of a square, arranged in short or long chains, sometime in shape of a ball, gram-positive, non-sporogenous, non-mobile.
Bifidobacterium longum subsp. infantis BLI-02: grow on MRS agar, shape of short rod, two ends form an ellipse, appear alone/pairs/short chains, gram-positive, non-sporogenous, no catalase/oxidase activity and non-mobile, survives in anaerobic or aerobic environments, facultative heterofermentative, can’t produce gas during glucose metabolism. 
Lactobacillus rhamnosus bv-77: grows on MRS agar, has an irregular shape such as a Y, gram-positive, non-sporogenous, no catalase/oxidase activity and non-mobile, can survive in a completely anaerobic environment, facultative heterofermentative, can’t produce gas during glucose metabolism. 
Lactococcus lactis LY-66: gram-positive, appears in pairs or short chains, typically 0.5 to 1.5 µm long, non-sporogenous, non-motile, homofermentative, can convert sugar to L-(+)-lactic acid, aerobic, and grows at 37 +/- 1 0C.
Bortz teaches the use of lactic acid bacteria species but not the deposited strains of the instant application. As such, the following are descriptions of the recited strains:
Bringle teaches that Lactobacillus plantarum is a Gram-positive, non-motile, non-spore-forming straight rods with rounded ends, usually 0.9–1.2 µm by 3–8 µm, that occur singly, in pairs or in short chains, facultatively anaerobic, growth occurs at 15oC but not at 45oC (see entire document, including page 1633, “Description of Lactobacillus plantarum…”).
Ozogul teaches that Lactobacillus acidophilus are Gram-positive, non-spore-forming rods with rounded ends that occur singly, in pairs, and in short chains that is usually 0.6–0.9 × 1.5–6 μm dimension, are obligately homofermentative that growth in anaerobic condition or are facultative heterofermenters (see entire document, including the abstract).
Dellaglio teaches that Lactobacillus casei is Cells are rod shaped (ca. 0.8 to 1.0 by 3.0 to 4.0 pm) and occur singly or in chains, depending on the growth conditions, cells are gram reaction positive, nonmotile and non-spore-forming (see entire document, including page 342, “Description of L. casei…”).
Reuter teaches that Bifidobacterium infantis is a slender rod, gram-positive, non-sporulating, non-motile, anaerobic, catalase-negative, that does not produce gas (see entire document, including page 274, Table 1). Bifidobacterium longum subsp. infantis was the result of a taxonomic change from Bifidobacterium infantis, once its own species (Mattarelli P, Bonaparte C, Pot B, Biavati B. Proposal to reclassify the three biotypes of Bifidobacterium longum as three subspecies: Bifidobacterium longum subsp. longum subsp. nov., Bifidobacterium longum subsp. infantis comb. nov. and Bifidobacterium longum subsp. suis comb. nov. Int J Syst Evol Microbiol. 2008 Apr;58(Pt 4):767-72. doi: 10.1099/ijs.0.65319-0. PMID: 18398167.)
Collins teaches that Lactobacillus rhamnosus grows on MRS agar, cells are rod shaped (ca. 0.8 to 1.0 by 2.0 to 4.0 pm), often with square ends, and occur singly or in chains, is nonmotile, grows at 15 and 45°C; most strains grow at 10°C, and some strains grow at 48°C, and is facultatively heterofermentative (see entire document, including page 108, “Description of Lactobacillus rhamnosus”). 
Nomura teaches that Lactococcus lactis is gram-positive, grows at 37oC, and forms pairs or short chains (see entire document, including page 396, “Identification of the Isolates”).
As such, it is highly likely that the Lactobacillus plantarum, Lactobacillus acidophilus, Lactobacillus casei, Bifidobacterium longum subsp. infantis, Lactobacillus rhamnosus, and Lactococcus lactis of Bringle, Ozogul, Dellaglio, Reuter, Collins, and Nomura are identical to the instantly recited strains. Furthermore, the bacteria of Bortz are administered for the same purpose as claimed in the instant application: to improve exercise performance. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Even if the strains of Bringle, Ozogul, Dellaglio, Reuter, and Collins are not identical to the instantly claimed strains, any differences between the prior art strains and the claimed strains would likely be small and would not result in a patentable distinction.
Regarding claims 13-18, Bortz teaches that generally a dosage may contain about 108 to 1011 CFUs (page 29, paragraph 0083). While Bortz does not explicitly teach that the strains are administered at a daily dose per kg of human's body weight of 3.33x108 CFU/kg/day, or at a daily dose of 2x1010 CFU/day, it would have been obvious for one of ordinary skill in the art to optimize the dose to fit the specific needs of their composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 (II)(A). It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of the lactic acid bacteria in the composition because the concentration of bacterial cells administered to a subject is an art-recognized, result-effective variable known to affect the outgrowth of the organism in the gut, which would have been optimized in the art to provide the desired amount of probiotic effects.

Therefore, claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bortz et. al. in view of Bringle, Ozogul, Dellaglio, Reuter, and Collins and are rejected under 35 U.S.C. 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH STEWART CAREY whose telephone number is (571)272-1358. The examiner can normally be reached M- F, 8 am - 6 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH STEWART CAREY/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653